Title: [December 1779]
From: Adams, John Quincy
To: 



      1779 December Wed 1st.
      
      
       We housed all the Guns to day because she rolled a great deal. A fresh breeze from the S.S.E. Nothing remarkable to day.
      
      

      Thur 2d.
      
      
       A fresh breeze from the South. Continual Squalls thunder and lightning. 6 o clock PM. The weather has cleared up.
      
      

      Friday 3d.
      
      
       Pleasant weather. A fresh breeze from the S.W. The Captain intends to go to Spain to search the ship and see if he can find the leak. At twelve o clock We were according to our agreement at 180 leagues from Cape Finister.
      
      

      Satur 4th.
      
      
       A middling breeze from the SW. This afternoon about four o clock a land Bird came a hovering over the frigate; she being so tired we Caught her. Nothing very remarkable to day.
      
      

      Sun. 5th.
      
      
       A middling breeze from the S.W. We replaced our guns. We took in the Main, and forsails in order to get the Anchors ready. The Captain expects to spy Land tuesday.
      
      

      Mon 6th.
      
      
       This morning my brother Charles look’d out of Pappa’s window and said he saw a flock of Wild fowl. A fine breeze from the South. About twelve o clock being in my Pappa’s room I heard a noise upon deck. I went out and was told by one of the Gentlemen that we saw a sail. I immediately went up to the Main cross trees and saw a brig. The Gentlemen conjecture that she is a cruizer and intends to come and reconnoitre us she having but Very little sail set. I o clock. I thought she was a brig but I hear she is a ship which has lost her Main mast. 2 o clock P M. She has got almost out of sight. 4 o clock. She has got Quite out of sight.
      
      
       
        
   
   A square-rigged vessel with a bowsprit and three masts, each composed of a lower, top, and topgallant mast; a brig is a two-masted vessel with square rigging like the ship’s fore- and main-masts, but the main-mast has also a fore-and-aft sail (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
      

      Tuesday 7th.
      
      
       Last night about nine o clock we saw a number of fish. We could not tell what they were; some say they are Dolphins some that they are Porpoises but it being dark we could not perceive them well only the path they made in the water. I write it in this days Journal because the Captain dont allow any light in the night for fear that there are some british frigates hereabouts; and I could not write in the dark. 10 o clock. I hear some of the sailors cry Land! Land! I must go and see what truth there is in it. I have been up to the Main crosstrees and have seen the Land. It appears to be very high and looks as if it was a great, ways off. The Captain conjectures it is Cape Finister. The wind freshens up a little. We go about 4 kn an hour. 11 o clock. Very foggy. We can’t see Land now. 4 o clock. It has clear’d up. We can see Land very plain now.
      
      

      Wednes 8th.
      
      
       This morning about half after four o clock we saw a sail. At about seven o clock we could see her very plain. She hoisted spanish coulours and we french ones and fir’d a Gun: she goes before to Pilot us. We lay to all last night. 9 o clock. We just fir’d a gun for a signal for a Pilot to come on board but none comes yet. 11 o clock. There’s a pilot on board. 1 o clock P M. We have just now cast anchor after coming by five forts; it is an amazing strong place. In one of the forts there are 365 guns. We saw a number of french ships here three of which are agoing to Brest the first good wind. A number of the officers belonging to them came on board to see the Captain. As we pass’d by the ships we saluted them with three huzzas which were returned by them. As we passed by the last fort we were saluted from it by 21 guns; we did not return it. I wonder why they did not? The city of Ferrol the harbour of which we are now in is a small city but the houses appear (from here) to be well built. About a league out of the town there is a Vessel with three decks abuilding. It appears to be a Vessel of a hundred guns; the Entrance of the port is very narrow being but about a mile wide. The magazines are very large and magnificent. There is a large building in about the middle of the City which appears to be a monastry. The houses (as I said before) are large and well built. The port is what they call a bason basin. Thus have I given a small description of this place. This afternoon my Pappa and the Captain went on board the french and spanish comandants and after that on shore. 4 o clock. I thought that the fort saluted us at twelve o clock but I find it is the spanish Admiral’s birth day, and they have a great festival of it, they have fir’d, again. About 7 o clock my Pappa and the Captain Came on board. We have got down our Top Gallant Masts.
      
      

      Thursday 9th.
      
      
       This morning My Pappa, Mr. Dana, Mr. Allen, Mr. Thaxter, Sammy Cooper, my brother Charles, and myself came on shore and we all but pappa went and dined at Coll. Fleury’s lodgings which are at a french tavern, the master of which was born in South Carolina. At half after six oclock we went to the play and came back at ten. One thing which is remarkable is that all our Voyage we have not had once the sun set clear.
      
      
       
        
   
   This last sentence is written in the margin, presumably at a later date in a slightly different hand. The rest of the page contains a scrawled design, probably completed after the entry was written.


       
      
      

      
       Titlepage
      
      
      
       A journal from thetime I left the fregateLa Sensible to thetime I left Ferrol.
      
      
       
        
   
   The first of two titlepages to the continuation of JQA’s journal, the contents of which constitute the latter two-thirds of the Diary booklet, D/JQA/1. The title is followed by the same scrawled design repeated throughout the booklet.


       
      
       

      
       Titlepage
      
      
      
       AJournal byJohn Quincy AdamsContinuationFrom The XthOf DecemberTo The Last OfThe Same MonthMDCCLXXIX
      
      

      Friday 10th.
      
      
       This forenoon I took a walk about the town but saw nothing worth remarking. At about half after twelve o clock Pappa and Mr. Dana went on board one of the french ships to dine with the Captain and a number of other Gentlemen. At four o’clock Sammy Cooper and Charles went on board the frigate. Nothing more remarkable to day.
      
      
       
        
   
   Dana records having dined with Hippolyte, Comte de Sade, Chef d’escadre, that evening on board the flagship Triomphant, and on the following night with Chevalier de Gras Préville, Capitaine de pavillon, on board the same ship (Dana, Journal; Hoefer, Nouv. biog. généralJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:406).


       
      
      

      Saturday 11th.
      
      
       This forenoon a Captain of one of the french men of War came and very politely invited me on board to dine with him. Mr. Thaxter my brother Charles and I went on board of the Jason of 64 Guns. There are three French Men of War here the Triumphant of 80 Guns the Sovereign of 74 and the Jason of 64. The Captain and all the officers were all exceeding polite. At about 5 o clock we came back. We were to go to the play but there is none. We are to go for Coronna tomorrow.
      
      
       
        
   
   M. de La Marthonie, commander of the Jason (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:405).


       
      
      

      Sunday 12th.
      
      
       This morning I went to the French Consuls to ask him if he went to day. He said that it blew so smart and right against us that it was impossible for us to go to day and that he would take proper Measures to go to morrow by Land. 4 o clock P.M. Rains very hard, Thunder and lightning. 7 1/2. The Weather has clear’d up. I have just been (with Mr Dana, Mr. Allen, Mr. Thaxter, Sammy Cooper, and my Brother Charles) to the play house but found there was no play to night. As we were going we met The frigate’s doctor, Mr. De La Roche, And Mr. Denian who told us that there was no play but we thought we would go to the door and see but they told us there was none to night but that there would be one to morrow.
      
      
       
        
   
   That is, to La Coruña, situated about five leagues away across the bay or six leagues by land from El Ferrol. M. Detournelle was consul there (Almanach royal,Almanach royal, année M.DCCLXXVHI [8cc.]. Présenté à sa majesté pour la première fois en 1699, Paris, no date. 1778, p. 501).


       
      
      

      Monday Evening 13th.
      
      
       Very rainy all this day. It is impossible to go to Coronna to day. 10 o clock. I have been to the play with Mr. Dana, Mr. Allen, Mr. Thaxter, and my Brother Charles. We saw there Captain Chavagnes, Mr. De Goesbriand, and all the officers of the Ship and one of the officers of the jason. The actors are very indifferent and so are the musiciens. There are some fine dancers there but I beleive they are not spaniards. I have been twice and both times an opera was acted all spoken in the Italian Language.
      
      

      Tuesday 14th.
      
      
       The French consul was here last night (he is to go to Coronna with us). He told us that he would send a man this morning to tell us if it was possible to go to Coronna this day. At 10 o clock a Messenger came to our lodgings after our things. The Muletiers came and carried our things down to the boat. At 4 o clock the Consul came and told us we should set out to Morrow morning at 5 o clock in the morning. The officers here French and Spanish have a cockade red and white for the alliance between France and Spain. Capt Chavagnes desir’d all his officers to add the Black to it and put one in himself. He says that he has not wore a Cockade before since he was a Midshipman and accordingly they have got one in. The Spanish and French officers wonder’d at it and Enquir’d of the Frigates officers what they had the black for. They told them that France being allied to the thirteen United States of America they put it in. For that reason, the Captain said that it was only what was due for the Politeness that he had been used with in Boston. There’s an Example of French Compliments. 10 o clock. I have been to the play. Much the same thing that we had Yesterday and the other day except that a Farce was added to night spoken in the Portugese Language and the Actors and Actresses acted their parts more lively.
      
      

      Wednesday 15th.
      
      
       This morning at 5 o clock the Consul’s servant came and wak’d us up. We dress’d and drank a cup of Chocolat. After breakfast the Consul came and told us he was ready. We then went down to the wharf and went on board a boat to cross over the other Side of the bason. When we arrived the Muletiers were not quite ready but we soon got ready, and then we sot out like so many Don Quixote’s and Sancho Pancha’s or Hudibras’s and Ralpho’s. We were eleven in Company and in this order. 1st the Consul. 2d My Pappa. 3d Mr. Dana. 4th Mr. Allen. 5th Mr. Thaxter who made the front. 6th Mr. Sam Cooper Johonnot, 7th My Brother Charles and 8th Myself who made the centre. 9thly the Consuls servant. 10th Mr. Dana’s servant. 11nth and last the Muletier who brought up the rear. We past several bridges and amongst the rest one of a Mile long which they call devils bridge and another at which we din’d* which was call’d hogs bridge. Droll names for bridges I think? We also pass’d a river and a number of Prodigious high mountains. The ground is in General well cultivated. Corn, Turnips, and all other vegetables stand in the Ground. In the Month of December the Ground is cover’d all about with a sweet verdure and all appears like the Month of May. At about 7 o clock P.M. we arrived at Coronna and took our lodgings. A Gentleman told us that there was an American schooner here belonging to the Tracy’s in Newburyport. The city of Coronna appear’d to me to be better built and handsomer than that of Ferrol. The streets are larger, but I entered it in the night and therefore could not observe anything very well.
       *The French Consul provided our dinner and we were glad of it for we found nothing at all that was eatable at the tavern. He said that they found nothing in Spain but some of the Gentlemen asking for water. Ah? says he “as for water you may find enough of that in Spain.”
      
      
       
        
   
   The knight Hudibras and his squire Ralpho, the principal characters in Samuel Butler’s mock-heroic poem Hudibras.


       
       
        
   
   John William Christian Fricke was a German-born captured British mercenary (JA to the Governor of La Coruña, 18 Dec., LbC, Adams Papers; information from Mrs. Robert W. Otto to the Adams Papers Editorial Office, 1966).


       
       
        
   
   In 1775 Nathaniel Tracy, Newburyport merchant and shipowner, his brother John, and brother-in-law Jonathan Jackson launched a mercantile business in European goods, but as war approached they converted their fleet to privateering (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 17:247–251, 646–649).


       
      
      

      
       Section Title
      
      
      
       A Journal from the time I left Ferrol to the time I left Coronna.
      
      

      Thursday the 16th of December.
      
      
       This morning I took a walk about the town to see and found that it was a much more pleasant town than Ferrol. The Chamber which I lodge in comands a beautiful prospect of Rocks and mountains and also a fine view right out to sea and a small part of the town. There is a tour tower in the city, but I have not been to see it. Pappa has seen it to day and I beleive I shall go with Mr Thaxter and Mr. Allen to see it to morrow. Nothing very remarkable this day.
      
      
       
        
   
   In the margin: “a mile out of the city.”


       
      
      

      Friday 17th.
      
      
       This morning I went to see the tour de fer (as the French call it and the spaniards Tour d’hercule). It is 100 foot in height and perhaps 2000 years old. There is an inscription which I have not seen for I could not go in which runs thus “Marti et Augusto sacrum. Dedicated to Mars and Augustus." Pappa supposes that it was built by Augustus Caesar just after he had routed Brutus, and Cassius, at Phillippi. Pappa, Mr. Dana, Mr. Thaxter and Mr. Allen dined at the Governors and at about 7 o clock they came back again. Captn. Trash of the Newbury vessel sail’d to day.
      
      
       
        
   
   General Don Pedro Martin Cermeño, governor of the province of Galicia (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:409).


       
       
        
   
   Probably Philip Trask, captain of the schooner Success, a privateer owned by the Tracy firm and commissioned by a letter of marque on 2 Sept. 1778 (Currier, Newburyport,John J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols. 1:640).


       
      
      

      Saturday 18th.
      
      
       This morning I went to the French Consul’s and from there to the Governor’s of this place. We saw Mr. Logonare at the Con­suls. We gave him a Letter and carry another to the Governor’s and gave it to him. He said he would give us a Passport this afternoon or to morrow and that it was impossible to go till monday. Very fine weather. I look’d this morning out of our chamber window and saw a beautiful sight. The waves all foaming upon the Beach and Breaking made a terrible noise and as beautiful a sight as I ever saw in my life. We expected to see a Nun made to day but we were disappointed. The Nuns are shut up in Convents and never see any men Except the friars. They go? ... different ... reasons. Sometimes the thing is this. In these European Countries a Girl must marry the person that her parents to chuse for her. If they are ever so obstinate as to absolutely refuse to marry a Person This afternoon the Gentlemen all went to see the armory but I was a writing a Letter and therefore could not go.
      
      
       
        
   
   Michel Lagoanere, “acting” American agent in La Coruña, who proved unusually helpful to JA by providing travel information and hiring mules and carriages for the trip across northern Spain (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:412; and letter to Lagoanere referred to in note 2, below).


       
       
        
   
   Both letters are dated 18 Dec. (LbC, Adams Papers); in the Lagoanere letter JA discussed his travel needs for the journey across northern Spain and in his letter to the governor listed the names of those for whom he was requesting passports.


       
       
        
   
   The passport, which was issued that day for JA and his party, is in the Adams Papers and is reproduced in JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:facing p. 290).


       
       
        
   
   Not found.


       
      
      

      Sunday 19th.
      
      
       This forenoon we all went to the Consuls where we dined. There were 16 Gentlemen 51 dishes, and 20 different sorts of Wines. As we came home brother Charles led me a wrong way and we were near an hour before we found our lodgings but at last we found them. Very rainy and a Great deal of wind all day. I beleive that there is a heavy Gale of wind at sea.
      
      

      Monday 20th.
      
      
       Very rainy all this forenoon. This morning Pappa, Mr. Dana, Mr. Allen and Mr. Thaxter went to Court to see and hear the mode of pleading in this country. At about noon it clear’d up. This afternoon I went to the Consuls after the Inscription on the “tour de fer.” He told me that he not got it yet but that he expected to have it to day. He also told me he should come to see my Pappa, and accordingly he came and drank tea here with the king’s Lieutenant who is an Irishman. The Administrator of the kings to bacco came also and made a visit to Pappa and made him a present of some to bacco and four bundles of segars which are used in this country instead of Pipes. The king of Spain will be 64 year old the 20th of January 1780.
      
      
       
        
   
   Charles III (1716–1788), son of Philip V and Elisabeth Farnèse, who had reigned since 1759 (Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.).


       
      
      

      Tuesday 21st.
      
      
       This forenoon Sammy Cooper Charles and I went to the Consul’s in order to go a Gunning. The Consul told us it was too late to go this forenoon but that his Servant should Go with us after dinner. He desir’d us to dine with him which accordingly we did and after dinner the Consuls servant went with us. We had but little Game because it rain’d almost all the time, we went up on the top of the Tour de fer, call’d by the Spaniards tour d’hercule, at about 5 o clock we arriv’d at our lodgings. We live at a french house at the sign of the Grand Amiral in Spanish le Grante Amirante. The Master is a Frenchman and his name is Le Brun and he appears to be a very Clever man.
      
      

      Wednesday 22d Of December.
      
      
       Rain’d all day with intermissions. At about 3 o clock PM we went a Gunning with Flamand. We got but little because Flamand the Consul’s servant put a wad into his Gun and did not put any powder and was forc’d to go and draw it out. Stevens, Sam Cooper, brother Charles, Flamand and I went together. I fir’d three times but once in the Air. I kill’d once. This morning a Spanish Vessel went out and this afternoon a French Frigate and another French Ship came in, to this Port. At about 6 o clock we came home and found nobody but Mr. Allen there.
      
      
       
        
   
   Joseph Stephens (sometimes Stevens), a former soldier and sailor, was JA’s servant in Europe from 1778 to 1783. In the latter year Stephens presumably lost his life at sea while returning to America (JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[-1810]; 10 pts., p. 533; JA to the Printers of the Boston Patriot [14 Feb. 1812], published in their issue of 29 April 1812).


       
      
      

      Thursday 23d Of December.
      
      
       A good day. At about 11 o clock we saw a Sail and at one o clock we saw a nother one of which prov’d to be a Dutchman which came in to this port, and the other a French man and went to Ferrol. This Afternoon Flamand, Sammy Cooper, and I went agunning again, we got Nothing because Flamand’s Gun would not go off. Sammy Cooper and I fir’d at a Mark twice and hit both times. At about 5 o clock We arrived at our lodgings. The 2 frigates which we saw enter yesterday are both French and one of them is the famous Belle poule the fregate which fir’d the first gun against the English this war. The Captain of the Belle Poule invited my Pappa to dine with him to morrow.
      
      
       
        
   
   For an account of the incident, see Jonathan R. Dull, The French Navy and American Independence: A Study of Arms and Diplomacy, 1774–1787, Princeton, 1975, p. 118–119.


       
      
      

      Friday 24th.
      
      
       This morning a Spanish 80 Gun Ship went out of this harbour. At about 10 o clock the Consul came to our lodgings and brought us the French paper call’d the Courier de L’europe in which was the following news that a part of the Count d’Estaing’s fleet had arrived at L’orient which was seperated in the Storm and that it brought news that the Count was repulsed at Savannah with the loss of six hundred men, part of the fleet is also arrived at Cadiz who had a 60 days passage, that there is an American Vessel Arrived at La Rochelle which sail’d with the Confederacy the 16th of October Last and had left her the Same day and arrived at La Rochelle the 8th of December which was the Same day that we arrived at Ferrol. The part of the Counts fleet which arrived at L’Orient brought also an account that the Count was wounded twice in the battle, once in the arm slightly and once in the leg dangerously but was in a fair way of recovery. To day Pappa went with the Consul on board the Belle Poule, and at about 5 o clock he came back again with the Consul. In about a Quarter of an hour the Consul went away.
      
      
       
        
   
   Charles Henri Théodat Comte d’Estaing became vice admiral in the French navy in 1777 and took command of the fleet organized to battle the British in America in the following year. D’Estaing’s attempt to recapture Savannah in Oct. 1779, which he finally abandoned and in which attempt he was severely wounded, was his third unsuccessful effort in behalf of Americans (John Richard Alden, The American Revolution, 1775–1783, N.Y., 1954, p. 206–207; Alfred Thayer Mahan, The Major Operations of the Navies in the War of American Independence, Boston, 1913, p. 59, 66–75, 115).


       
      
      

      Saturday 25th.
      
      
       This is a great day with the Roman Catholics. “Fete de Nouailles” Christmas. However I find they dont mind it much. They dress up and go to mass but after that’s over all is. So if they call this religion I wonder what is not it; after Mass, almost all the Shops in town are open’d. But stop. I must not say any thing against their religion while I am in their country but must change the subject. This forenoon Madame Lagoanere sent us some sweetmeats: for my part I was much obliged to her for them, but I shall diminish them but little. We expect to go for Madrid to morrow. The Muletiers came to look and see how many mules it would take to carry our Baggage, however I am afraid that it will be a bad day as it is cloudy and has been rainy all day with intermissions. I thought that Marti Augusto Sacrum was the whole of the inscription upon the tour de fer, but the Consul came here this Evening and gave us the inscription after this manner. “Inscription gravée Sur un Roche au pied de la Tour d’hercule. Marti Aug. Sacr. G Serius Lupus Lusitanus Ar. Flaviensis Architectus. ex Voto.” Inscription in Graved upon a Rock at the foot of the Tour of hercules. Dedicated to Mars and Augustus. Gaius Serius Lupus Lusitanus Architect of Flaviensis. From desire. It was a Monk who took this inscription from the rock some years agone. Perhaps the translation may not appear very Elegant but the Characters being effaced a great deal, the Monk could not take down the whole of the inscription: but I have translated it as well as I can, and therefore it must go as it is. Flaviensis the Consul informs me is a city in Portugal; he says also that G S L L. is a Portugues.
      
      

      Sunday 26th.
      
      
       This Morning Mr. Lagoanere came to our lodgings and told us that we should go at one o clock and that he would accompany us as far as the first stage. This Gentleman is about 45 years old according to my supposition. He is neither handsome nor homely. He is well shaped and a very agreable Gentleman; he is Consul for the American affairs at Corunna. At about 12 o clock the French Consul came to our lodgings. He embrac’d my Pappa and took leave of us all. He is as I conjecture of about 35 years of age. He is pitted with the Small pox without which he would be handsome. He is a little tall but not overgrown. He is very sociable and very polite. At half after one the Chaises came and any body would think that they were as old as Noah’s ark made in the year one and at a Quarter after two we got into our Chaises.
      
       

      
       Section Title
      
      
      
       A Journal from the timeI left Corunna to the timeI arrived at Astorga.
      
      

      Sunday 26th.
      
      
       Their were three Carriages all drawn by Mules, two at each carriage and each carriage carries two persons except one which carries three. The three servant’s Andrew Mr. Allen’s, John Mr. Dana’s, and Stevens My Pappa’s rode a Mule back as also did our Guide whose name is Martin, Mr. Lagoanere rode on a horse belonging to him. And thus equipped our caravan set out. In the first carriage was Mr. Allen and Sammy Cooper. One of their Mules had near a Hundred little bells tied round it’s neck. Next Mr. Dana, and Mr. Thaxter, one of theirs had some bells but not many. And lastly My Pappa, brother Charles and Myself. Neither of our Mules had any bells. We pass’d I beleive almost 20 crosses. We came about 3 leagues and a half good way and the other half a league was very bad and muddy. I forgot to say that our first stage was 12 Miles off of Corrunna; at about 7 o clock we arrived at a village call’d Betancos. We found a place to lodge for once not among the Mules, however I beleive that we sha’nt have that to boast of long. This city of Betancos otherwise Betanzos was formerly the Capital of the province of Galicia which is to this day call’d the Kingdom of Galicia. We have right against our lodgings a large Church. This also is the place where the archives otherwise call’d records of this province are kept at present.
      
      
       
        
   
   Andrew Dismié (or Desmia) had been a servant of one of the officers of La Sensible. Upon arrival in Spain and with that officer’s consent, he served Allen on the journey from El Ferrol to Bordeaux (JA to the Governor of La Coruña, 18 Dec. 1779; JA to Andrew Dismié, 15 May 1780, both LbC, Adams Papers).


       
      
      

      Monday 27th.
      
      
       This morning at six o clock our ears were assaulted by “Tis time to get up.” If the Guide had not have kept his time the bells of the Church opposite us would have kept the time for him, for about a Quarter of an hour after we got up they begun to ring and rung for about a half an hour. Our Muletiers all went to Mass but we were not much obliged to them for it. However, let them do as they please, for I beleive that is the best way. Mr. Lagoanere says that there are two convents for men (the Dominican and the Franciscan) and two Nunneries for women. The one which is opposite us is the Dominican. Mr. Lagoanere also says that St. Yago is the Capital of this province by name because the body of St. James was buried there and because the Archbishop is there at present but Corunna is actually the Capital And the Governor of the province and the audience are there. The building in which the archives are kept, is over against us. It is a large building and is not unlike one of the Colleges at Cambridge. The orders of Nuns I do not know; they have besides these a parish Church, but the Carriages are ready and I must go. There is but one Nunnery of women which is of the order of Augustines. At 8 o clock Mr. Lagoanere took leave of us all and we set out. We pass’d several prodigious mountains and passing over one of them the Axletree of one of our carriages broke and we were obliged to let it stay to have the Axletree mended. We proceeded on and stopt at a Miserable Cottage. In the Chamber Where they put us there was straw, chests, grain, barrels, and chestnuts but however I expect to see more of this yet. We saw a very high rock and on the top of it? a Chappel which our guide told us was dedicated to St. Martin. Rain all day with intermissions. We could go but four Leagues to day.
      
      
       
        
   
   Santiago de Compostela, located about 30 miles south by west of La Coruña, well off the route to France traveled by JA and his party. From medieval times Santiago was one of the most frequently visited places of pilgrimage in western Europe (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:418; 4:217–218).


       
      
      

      Tuesday 28th of December.
      
      
       This morning we got up at 6 and were stirring at 8. Mr. Dana, Mr. Allen, and Mr. Thaxter rode on Muleback. Pappa, Charles, and I rode a little ways in the Carriage and then got out and walk’d. At 2 o clock we arrived at a little village calld Baamonde where we din’d . At abouto clock P M We set out fromto go as far aswhich is aboutleagues off of one Another and I beleive we shall lodge there to night.
      
      

      Wednesday 29th of December.
      
      
       This morning at about 8 o clock we set away from Baamonde and travell’d on. At twelve o clock we arrived at a Place call’d Ravadan Rabade. We stopped there and eat a bit of Bread and Cheese. This Village of Ravadan is by the Side of the River Minho Miño which empties itself in the Sea in some port in Portugal. At about half after twelve o clock we got into our Carriages and Proceeded as far as Lugo where we arrived at half after Three. We have several Times fell in with a Spanish Marquis who has treated my Pappa with a Great deal of Politeness. We are now at the same lodgings with him. We have came 12 Miles a day ever since we left Corunna. There are a great number of English Prisoners here. This afternoon two Irish Gentlemen came, and left their names and about a half an hour after they came here themselves, and very politely invited us all to lodge at their house, but we could not. They stay’d about half an hour and went away. At about 9 o clock P M they sent two very fine pies and 2 bottles of Wine Which was very polite of in them.
      
      

      Thursday 30th.
      
      
       This morning we all got up at 3 o clock but did not set out till 7. We went over several mountains. At about two o clock we stopt and dined at a little cottage by the Side of a River which is call’d Carasedo and from thence we proceeded on as far as a little village call’d Galiego Gallegos where we shall lodge this night. This is the best house we have Lodged at since we Left Corunna. We have come 6 Leagues to day.
      
      

      Friday 31st.
      
      
       We had nothing worth remarking to day except we kept ascending all day and we are now at the very top of the mountains. The guide says that this is the worst day that we shall have the whole journey. We came 7 Leagues to day. In my next Volume of my Journal I will give the description of several things which I have not done in this Volume.
       End Of the first volume of my Journal. 1779.
      
     